DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/466,396, abandoned, filed 4 June 2019, which is a national stage entry under 35 USC 371 of PCT/US17/64655, filed 5 December 2017, which claims the benefit of domestic priority from US Provisional Application no. 62/430,076, filed 5 December 2016. 

Information Disclosure Statement
The information disclosure statement filed 4 February 2022 has been considered.

Response to Amendment
The preliminary amendment filed 25 January 2022 has been acknowledged and accepted.  Claims 21-23 are pending, wherein claims 21-23 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US Publication no. 2013/0116745) in view of Angara et al. (US Publication no. 2015/0180271).
In regard to claims 21 and 22, Fletcher et al. describe an implantable neurostimulation system configured to be implanted within the head of a patient, such that the system is in electrical communication with a neural structure located inside the head.  The neural structure pterygopalatine fossa or more specifically the sphenopalatine ganglion (para 42; the neural structure is intended to provide treatment for primary headaches or migraines).  The neurostimulation device comprises a lead 24 bearing one or more stimulation electrodes 26 (para 28).  A power source is included within the implantable device for operations, the power source is configured to wirelessly receiving power through inductive charging with a remote control device 50 (para 28).  The device of Fletcher et al. is equipped for wireless communication over a WiFI, Bluetooth, or other mobile network connection (para 47) between the neurostimulation device and two external devices such as a remote control 50 and a physician workstation 110 (para 47-54).  The remote control 50 and physician workstation 110 may be in communication with one another.   Such external device may also comprise a mobile device such as a PDA, cell phone, or tablet (para 15 and 65).  In view that the device of Fletcher et al. is capable of wirelessly connecting to external devices, over mobile device connections similar to those in which a smart device, smart phone or tablet may communicate, it is considered that the device is capable of communication with a smart phone, smart device, or tablet.  In fact Fletcher et al. indeed suggests connection to one of these types of devices.  
	Angara et al. is cited to describe an implantable neurostimulation system with wireless communication capabilities.  The device of Angara et al., like that of Fletcher et al. is enabled to wirelessly communicate with external devices which provide programming functions to the implantable device.  The programming devices include a tablet or smartphone, wherein the tablet is a programmer intended for a clinician, and the smartphone is a programmer intended for the patient (para 73, 91-92).  The tablet and smartphone programmers of Angara et al. are considered suitable substitutes for the remote control and physician work station of Fletcher et al.  Such device are considered to comprise current state of the art equivalents for the hardware used in Fletcher et al. for programming an implantable medical device.  
	Modification of Fletcher et al. to enable wireless communication with a smartphone and tablet is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the modification is considered to comprise the substitution of suitable known modern alternative equivalents for the previous programming hardware.  The modification is considered to comprise an upgrade over previous employed technology, and would provide the benefit of increased computing power and software applications afforded by the smart mobile devices and reduced external accessories for programming the implantable device.  Additionally, Fletcher et al. already incorporates the necessary mobile wireless communication protocols, so only routine skill in the art would be required to implement such devices.
	Further in regard to claim 21, Fletcher et al. substantially describes features of the implantable neurostimulation device as claimed.  However, the power supply for the implantable device is not described as being rechargeable, nor does Fletcher et al. provide for a plurality of leads.  These features are considered to have been obvious to one of ordinary skill in the art.  First, rechargeable power supplies or batteries are conventionally known in the art for powering implantable devices.  This is demonstrated by Angara et al. which teaches that batteries are routinely included in implantable medical devices and can wirelessly recharge through an induction coil (para 67).  An integral battery is considered an alternative equivalent to the inductive power source of Fletcher et al. wherein the substitution is considered obvious to one of ordinary skill in the art due to it’s known conventional use and to provide the benefit of not requiring the use of a remote control each time stimulation is required.  Further, rechargeable power sources also provide the advantage of reducing invasive techniques to remove implantable devices upon power depletion.   Second, the modification to include additional leads has been held to be obvious to one of ordinary skill in the art since the duplication of an essential working element in the same manner only requires routine skill.  While Fletcher et al. makes due with a single lead, and additionally lead may provide the advantage of being able to target multiple neural structures in the vicinity of the device whereby enhancing therapeutic effect.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US Publication no. 2013/0116745) in view of Angara et al. (US Publication no. 2015/0180271), further in view of Boling et al. (US Publication no. 2012/0290057).
In regard to claim 23, Fletcher et al. in view of Angara et al. is considered to substantially describe and suggest the invention as claimed, however Fletcher et al. does not teach the delivery tool of a sheath for introducing the implantable neurostimulator to the target region.  Boling et al. describes a similar implantable neurostimulator as Fletcher et al. intended to be inserted in or near the pterygopalatine fossa (para 2).  In figures 4A-E, and 5A-D, the delivery tool includes a spine 68 with a sheath 84 for delivering an implantable lead 22.  The spine 68 and sheath 84 prevent buckling of lead 22 from longitudinal and lateral forces applied during implantation, and aid implantable by aiding the stimulation device and lead 22 to conform to the share of the target anatomy (para 78-85).  Modification of Fletcher et al. and Angara et al. to use a sheath for delivering the lead to the target location is considered obvious to one of ordinary skill in the art at the time of the invention since Boling et al. explicitly teaches a delivery sheath for a device such as Fletcher et al., wherein one of ordinary skill in the art would be motivated to use the sheath of Boling et al. to facilitate implantation and prevent buckling of lead from longitudinal and lateral forces applied during implantation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffery et al. (US Publication no. 2016/0346530) describe a neurostimulation device in communication with a smart phone.
Young et al. (US Publication no. 2015/0341785) describe techniques for establishing communication between an implantable medical device and a smartphone or tablet.
Powell et al. (US Publication no. 2013/0345716) describe a tool for implanting a stimulation lead near the pterygopalatine fossa.
Goetz et al. (US Publication no. 2011/0125215) describe implantation of a plurality of leads to be attached to a neural structure of the skull.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        28 October 2022